DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art fails to teach a control unit configured to perform at least one of control to select one blood vessel image in which the blood vessel is most clearly reflected from the plurality of blood vessel images including the same relative position coordinate as an imaging position of the fluoroscopic image stored in the storage unit when the fluoroscopic image is captured and control to generate one blood vessel image in which the blood vessel is clearly reflected compared with each of the plurality of blood vessel images including the same relative position coordinate as the imaging position of the fluoroscopic image stored in the storage unit, and to perform control to display a superimposed image in which a selected or generated vessel image and the fluoroscopic image are superimposed on the display unit as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goto et al. (US 20180368793), Miyamoto (US 20130294674), Miura (US 7715528), Ohashi (US 20190274651) and Sakaguchi et al. (US 20150289831) teaches contrast imaging but fails to teach the allowable subject matter above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884